Title: To James Madison from Joseph Jones, [ca. 1 January] 1794
From: Jones, Joseph
To: Madison, James


Dr. Sr.
[ca. 1 January 1794]
I am to thank you for your several favors since the commencement of the session of Congress and also for a present of potatoes delivered by Col. Madisons Waggoner by your desire as he informed me—they are excellent for the year and appear to be of superior quality from the common red potatoe. As yet I do not discover that any thing has taken place in your house to shew or determine the strength of parties, this however cannot long be the case as important questions must soon be discussed. In the Senate I fear from what has appeared the old leven will prevail. The news respecting the Algerine vessells being in the Atlantic has excited alarm here, and will no doubt so long as it operates, affect the prices of our exports—but the number of them are not sufft. to make the risque of passing the Atlantic very dangerous, or to justify the high insurance which is said to be demanded. Our situation seems to have become serious and critical with respect to Britain whose claim to seize our Vessells with provisions appears to be a new principle—she demands the same I observe of the other neutral powers. What has become of Monroe. I have not heard from him but once since he got to Philada. Your friend & Servt
Jos: Jones
Will one of you let me know the price of wheat & Barley at Phila: also what Haynes sells his strong beer at ⅌ barrel if you can conveniently get information. We get no Freneau or Fenno.
